Citation Nr: 1243205	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-27 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal disability other than gastroesophageal reflux disease, to include as secondary to service-connected loss of uterus and both ovaries.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In November 2007, the Veteran submitted a notice of disagreement and subsequently perfected her appeals for acid reflux and constipation in July 2009.

While the Veteran did request a Travel Board hearing on her July 2009 VA Form 9, in a subsequent communication received in December 2011, she withdrew her request for a Board hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

A February 2010 rating decision from the Atlanta RO granted entitlement to service connection for gastroesophageal reflux disease (GERD), secondary to medication for service-connected conditions.  This grant of service connection is considered a full grant of the benefits on appeal for this claim.  As such, the claim of entitlement to service connection for acid reflux is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on her part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for a gastrointestinal disability other than GERD, to include as secondary to service-connected loss of uterus and both ovaries.

The Veteran has claimed that she has problems with her "large colon" due to her service-connected loss of uterus and both ovaries.  Although she has not specified a condition, she has referenced constipation as one of her symptoms.  A review of the medical evidence indicates that the Veteran was prescribed Colace for constipation following her hysterectomy in July 2000 and has been diagnosed with internal hemorrhoids, rectal pain, and dense adhesions of the left colon and rectosigmoid colon.  The Veteran has not yet been examined to determine the nature and etiology of her complaints. 

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

As the evidence suggests that the Veteran has a current gastrointestinal disorder other than GERD and that this may be related to her service-connected loss of uterus and both ovaries, she must be afforded a VA examination and opinion.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); see also McLendon, supra.

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for a gastrointestinal disability other than GERD, to include as secondary to service-connected loss of uterus and both ovaries, must be remanded for a VA examination and opinion.

The Board notes that documentation in the claims file indicates that the Veteran failed to report for two gynecological examinations in August 2007 and December 2008.  However, it is not clear whether these examinations were scheduled to evaluate the Veteran's complaints of a gastrointestinal disability other than GERD.  As such, the Board finds that it is appropriate to afford the Veteran another opportunity to report for a VA examination to specifically address her instant claim.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of her claimed gastrointestinal disorder(s) other than GERD.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein.  The examination report should reflect that such a review was conducted.

The examiner must identify all current gastrointestinal disorder(s) other than GERD and state whether each of diagnosed disorders was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by her service-connected loss of uterus and both ovaries.  The examiner should specifically address the Veteran's complaints of post-surgical constipation and diagnoses of internal hemorrhoids, rectal pain, and dense adhesions of the left colon and rectosigmoid colon.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  After completing the above action and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to service connection for a gastrointestinal disability other than GERD, to include as secondary to service-connected loss of uterus and both ovaries, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the rating of the claim on the evidence of record if it is an original claim or denial if it is a claim to reopen or for increase.  See 38 C.F.R. § 3.655(b) (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).


